Citation Nr: 1454182	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1. Entitlement to service connection for a back disability.
 
2. Entitlement to service connection for a bilateral hearing loss disability.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from April 1970 to April 1974.
 
This case comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2011, the Board remanded this case to the agency of original jurisdiction (AOJ) for further development.  
 
In June 2011, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge who subsequently retired from the Board.  A transcript of that hearing has been associated with the Veteran's claims folder.  In a letter dated August 2012, the Board offered the Veteran the opportunity to testify at a second hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran declined to testify at a second hearing.  
 
A September 2009 VA examination report raised the issue of entitlement to service connection for otosclerosis, a disease of the ear.  This issue, however, has not been developed or certified for appellate review.  Accordingly, this issue is referred to the RO for appropriate consideration.  
 
For the reasons below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).  

In the rating decision on appeal, the RO initially denied the Veteran's claims without obtaining examination reports.  After the Veteran filed a notice of disagreement, the RO obtained examination reports from a physician and an audiologist.   According to the September 2009 report from the audiologist, the Veteran's hearing loss did not reach disabling levels.  The focus of the physician's report, also dated September 2009, was diseases of the ears and the report includes a diagnosis of otosclerosis.  Otosclerosis is "otospongiosis of the bony labyrinth, especially adjacent to the footplate of the stapes; it may cause bony ankylosis of the stapes, resulting in conductive hearing loss.  Cochlear otosclerosis may also develop, resulting in sensorineural hearing loss."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1351 (32d ed. 2012).  Relying on the audiologist's report, the RO continued to deny the Veteran's hearing loss claim.  The RO granted a separate claim for service connection for tinnitus, relying in part on the physician's September 2009 report.  
 
In August 2011, the Board found that the September 2009 VA audiological examination report did not record measurements of auditory thresholds in decibels as required by 38 C.F.R. § 3.385 (2014).  The Board therefore remanded the case to the RO with instructions to arrange a new audiological examination.  The Board also instructed the RO to arrange a separate examination on the nature and etiology of the Veteran's claimed back disability.  
 
In March 2012, the Veteran was examined by a second audiologist.  This time, the examiner did obtain measurements of the Veteran's auditory thresholds in decibels and the recorded measurements meet VA's regulatory criteria for hearing loss disability.  This part of the report satisfies the "current disability" element of the Veteran's claim for service-connection.  The hearing transcript shows that the Veteran testified that he worked in close proximity to jet aircraft while on active duty.   Acoustic trauma due to proximity to jet aircraft noise may satisfy the in-service disease or injury element of claims for service connection for hearing loss.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
 
Nevertheless, the RO denied the Veteran's hearing loss claim based on the March 2012 audiologist's opinion that there was no causal link - or "nexus" - between the Veteran's in-service acoustic trauma and his current hearing loss disability.  To support this opinion, the March 2012 VA audiology report relied on records of normal hearing test results at the time of the Veteran's discharge from service.  The audiologist wrote, "Given there was no change in hearing from induction to separation, it is less likely than not that the [V]eteran's hearing impairment is related to noise exposure during military service."  
 
There are two problems with the March 2012 VA audiology report.  First, the absence of a notation of hearing loss in the service treatment records is the only reason identified by the examiner for concluding that no connection exists between the Veteran's current hearing loss disability and in-service acoustic trauma.  Under controlling case law this reason, standing alone, is insufficient to justify the denial of a claim for service connection.  See Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006).  

Second, the audiologist did not discuss the September 2009 diagnosis of otosclerosis.  While the medical definition of otosclerosis indicates that this condition can cause hearing loss, the record does not include the information the Board would need to determine whether or not the Veteran's current hearing loss disability is related to otosclerosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand for a new medical opinion is needed to resolve this question.
 
A remand is also necessary to obtain VA treatment records potentially relevant to the Veteran's claimed back disability.  In September 2011, the Veteran sent the RO a signed release for records of treatment at a VA medical center.  According to the Veteran, the treatment was for his back injury and the dates of treatment were from 2008 to 2011.  The March 2012 VA examining physician's report indicates that the examining physician reviewed at least some VA treatment records within the scope of the September 2011 release.  Yet, in the Veteran's claims file, there are no records of VA medical treatment - as opposed to reports of examinations arranged by the RO for decision-making purposes and performed at VA medical centers.  Moreover, there are no copies of VA treatment records stored in either the Veteran's VBMS or Virtual VA file.  VA has a duty to assist the Veteran by seeking to obtain the records identified in the September 2011 release.  See 38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).  Since it is not clear whether all records within the scope of the Veteran's September 2011 release were available to the physician who conducted the 2012 back examination, it is necessary to obtain an addendum to that physician's VA examination report. 
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all records of treatment for the claimed back injury sufficiently identified by the Veteran, including the records of his treatment at a VA Medical Center identified in his September 2011 written authorization.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them.  The RO must then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  After the above development has been completed to the extent possible, the RO must seek an addendum opinion from the physician who conducted the March 2012 VA examination of the Veteran's back.  The physician should review the claims file, VBMS file, Virtual VA file, and a copy of this remand.  The physician must then opine whether the Veteran currently has or at any time since August 2008 has had a back disability, to include degenerative disc disease.  The physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any demonstrated back disability is due to any disease or injury sustained by him during his active duty service.  The opinion should specifically discuss service treatment records of lower back muscle strain in September 1973.  The opinion should also specifically discuss the Veteran's statements, including his testimony at the June 2011 hearing.  A complete rationale should be provided for all opinions expressed.  
 
If the March 2012 examining physician is unavailable for any reason, the AOJ should seek a new examination from an equally qualified physician, who must review all the evidence of record and provide the opinion requested above.
 
3.    The RO must seek an addendum opinion from the audiologist who conducted the March 2012 VA audiological examination.  The audiologist should review the claims file, VBMS file, Virtual VA file, and a copy of this remand.  The audiologist must then opine whether the hearing loss disability noted in her March 2012 VA audiological examination report is related to the Veteran's exposure to acoustic trauma during service.  The audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hearing loss disability is related to service.  The opinion should specifically comment on the Veteran's September 2009 diagnosis of otosclerosis and should explain the relationship, if any, between the Veteran's otosclerosis and any current hearing loss disability.  The opinion should explain, to the extent possible, whether otosclerosis is related to in-service acoustic trauma or to any other disease, injury or event which occurred during the Veteran's active duty service.  The audiologist should discuss the Veteran's self-reported history of a continuity of hearing problems since he served on active duty.  The audiologist is advised that the absence of corroborating clinical records may NOT be the determinative factor.  A complete rationale should be provided for all the opinions expressed.  

The examiner is advised that he/she must retrospectively discuss the Veteran's self-reported history of hearing problems.  The examiner is advised that while the Veteran is competent to report hearing difficulties, he is not competent to diagnose a hearing disability as that term is defined by 38 C.F.R. § 3.385.  Moreover, it bears noting that competence is not synonymous with credibility. 
 
If the March 2012 examining audiologist is unavailable for any reason, the AOJ should seek a new examination from an equally qualified audiologist, who must review all the evidence of record and provide the opinion requested above.
 
4.     After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

